DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8-13, and 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Furuichi et al., U.S.P.G. Pub. No. 2020/0033768.
Regarding independent claim 1, a fixing device, comprising:
an annular belt (20);
a heating member (22) facing an inner circumferential surface of the annular belt;
a holder member (24) disposed on an inner side of the annular belt and holding the heating member; and
a heat storage member (40) disposed between the heating member and the holder member so as to face a surface of the heating member at a side opposite to a side at which the annular belt is disposed (fig 2), wherein the heat storage member has a thermal diffusivity lower than a thermal diffusivity of the annular belt (¶ 61, 40 is an insulation layer while the belt has a metal base, ¶ 59).
Regarding claim 7, Furuichi et al. further teach the heating member comprises a heater (61) disposed to face the heat storage member (fig 2 in that a line can be drawn between the elements, so they face each other) and a heat diffusion member disposed to face the annular belt (30, a base layer made of metal, ¶ 70, in that a line can be drawn between the elements, so they face each other).
Regarding claim 8, Furuichi et al. further teach wherein the thermal diffusivity of the heat storage member is lower than a thermal diffusivity of the heat diffusion member (¶¶ 61, 70).
Regarding claim 10, which depends from claim 7, Furuichi et al. further teach wherein the heat storage member is comprised of at least one heat resistant resin film (52, ¶ 70), each of which is laminated on the heater.
Note that a “product by process” claim is directed to the product per se, no matter how the product is actually made.  See In re Thorpe et al., 227 USPQ 964, 777 F. 2d 695 (CAFC, 1985) and the related case law cited therein, which makes it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe, 
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459, F.2d, 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that Applicant has burden of proof in such cases as the above case law makes clear.
Here, Furuichi et al. teach a heat resistive film made of resin (¶ 70).  Although there is no indication of how the heat resistive film is integrated with the heater, the method of integration of laminating does not impart any structural differences with other methods of integration, such as adhesives or connectors.  The heat resistive film of Furuichi et al. is still resinous and integral with the heater.
Regarding claim 11, wherein the heating member includes a heater (61) and a heat diffusion member (30), wherein the heat diffusion member faces the heater and the inner circumferential surface of the annular belt (30, a base layer made of metal, ¶ 70, in that a line can be drawn between the elements, so they face each other), and
wherein a thermal diffusivity of the heat diffusion member is higher than the thermal diffusivity of the heat storage member (that of an insulator compared to that of a metal).
Regarding claim 12, image forming apparatus (fig 1) comprising the fixing device according to claim 1 (supra).
Regarding claim 13, wherein the heat storage member is a film (figs 2,4).
Regarding claim 15, wherein the heating member includes a substrate (30) and a heating section (61) provided on the substrate.
Regarding claim 16, wherein the heat storage member is a film (fig 4), a surface of which is entirely in direct contact with the heating member (fig 4, for claim 16 only, the heating member is enlarged to include the base 30).
Regarding claim 18, wherein the heating member includes a heater (61) and a heat diffusion member (23), the heat diffusion member having a contact portion contacting the inner circumferential surface of the annular belt (fig 2), and two opposite engaging portions that respectively protrude in a direction orthogonal to a surface of the contact portion toward the holder member (fig 2), at two opposite edges of the contact portion in a circumferential direction of the annular belt, the heat diffusion member holding the heater and the heat storage member on the contact portion between the two opposite engaging portions (fig 2).
Regarding independent claim 19, a fixing device, comprising:
an annular belt (20);
a heating member (60) facing an inner circumferential surface of the annular belt; and
a holder member (24) disposed on an inner side of the annular belt and holding the heating member;
a film member (40) disposed between the heating member and the holder member so as to face a surface of the heating member at a side opposite to a side at which the annular belt is disposed (fig 2),
wherein the film member has a thermal diffusivity which is lower than a thermal diffusivity of the annular belt (¶ 61, 40 is an insulation layer while the belt has a metal base, ¶ 59).
Regarding claim 20, wherein the heating member includes a heater (61) and a heat diffusion member (23), the heat diffusion member having a contact portion contacting the inner circumferential surface of the annular belt (fig 2), and two opposite engaging portions that respectively protrude in a direction orthogonal to a surface of the contact portion toward the holder member (fig 2), at two opposite edges of the contact portion in a circumferential direction of the annular belt (fig 2), the heat diffusion member holding the heater and the heat storage member on the contact portion between the two opposite engaging portions (fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al., U.S.P.G. Pub. No. 2020/0033768, in view of Nakamoto et al., U.S.P.G. Pub. No. 2015/0043953, and Massie et al., U.S. Pat. No. 9,696,671.
Regarding claims 2-6, Nakamoto et al. teach wherein a heat storage member is “a thermal insulating member to prevent heat dissipation in a direction opposite to the nip portion N” (¶ 76).  Massie et al. teach that the most effective way to improve the time to the first print, print speed, and energy consumption is to increase the thermal diffusivity of the fixing belt (col 1 ll 55-62).
Furuichi, Nakamoto, Massie et al. are silent with respect to the thermal diffusivity of the heat storage member, or how it relates to that of the fixing belt.
It would have been obvious to optimize the heat capacities per unit area and thermal diffusivities of the heat storage member and the annular belt, as well as the difference between them.  The thermal diffusivity of a material can be determined according to its heat capacity per unit area.  Nakamoto et al. teach that the insulating properties, and thus the thermal diffusivity of a heat storage member is a result effective variable that affects how much heat is dissipated in a direction opposite to the nip, and thus wasted (supra).  Massie et al. teach that the thermal diffusivity of a fixing belt is a result effective variable that affects the time to the first print, print speed, and energy consumption (supra).  Here, there is no indication that optimizing the heat capacities per unit area and thermal diffusivities of the heat storage member and the annular belt, as well as the difference between yields anything other than a predictable control of the flow of heat from a heater toward a fixing belt, nor that such optimization yields any benefits other than the time to the first print, print speed, and energy consumption.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to determine the optimum or workable ranges of the heat capacities per unit area and thermal diffusivities of the heat storage member and the annular belt, as well as the difference between them through routine experimentation. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, 220 F.2d 454 (C.C.P.A. 1955) (selection of optimum ranges within known prior art general conditions is obvious, even if the ranges do not overlap); See In re Huang, 40 USPQ2d 1685, 100 F. 3d 135 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  The specification discloses neither the critical nature of the claimed optimum heat capacities per unit area and thermal diffusivities of the heat storage member and the annular belt, as well as the difference between them, nor any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruf, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Allowable Subject Matter
Claims 9, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding claim 9, “a thermistor having a detection surface for detecting a temperature of the heat storage member, wherein the heat storage member has a first portion that faces the detection surface and a second portion that does not face the detection surface, and
wherein a thermal diffusivity of the first portion is higher than a thermal diffusivity of the second portion.”;
Regarding claim 14, wherein the heat storage member is a film, a surface area of which is smaller than a surface area of the heating member; and,
Regarding claim 17, wherein the heating member includes a heater that includes a substrate and a heating section provided on the substrate, the heating section being in direct contact with the heat storage member.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852